Case: 12-12430      Date Filed: 12/14/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-12430
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 9:11-cr-80195-KLR-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

ROBERT DENMARK,
a.k.a. Mark Anthony White,
a.k.a. Darrick Maynard Scrub,
a.k.a. Bryan Junior Robinson,

                                                              Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (December 14, 2012)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-12430     Date Filed: 12/14/2012   Page: 2 of 2

      Peter Birch, appointed counsel for Robert Denmark in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is GRANTED, and Denmark’s conviction and sentence are

AFFIRMED.




                                          2